Citation Nr: 0124568	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  98-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a heart disability due to VA treatment in April 
1996.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
February 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for heart disease. 

A claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disability due to VA treatment in March 
1998 was received by VA in July 1999.  Since this issue has 
not been adjudicated by the RO, it is referred to the RO for 
adjudication.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran's heart disability was chronically worsened as a 
result of VA treatment in April 1996.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for heart disability, based upon VA treatment, have not been 
met.  38 U.S.C.A. § 1151 (West 1991; 38 C.F.R. § 3.358 
(1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disability due to 
VA treatment in April 1996.  In essence, he concedes that he 
had a heart problem which predated April 1996 but he contends 
that the heart problem was worsened by an echocardiogram 
administered by VA medical personnel at that time.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision. 

Factual Background

According to a July 1973 report from T.H.I., the veteran had 
organic heart of unknown etiology, manifested by left bundle 
branch block, decreased cardiac contractility, hypertrophy, 
increased left ventricular and diastolic pressure and audible 
S4, on echocardiogram.  According to an April 1977 statement 
from R.A.K., M.D., the veteran's diagnoses included cardiac 
myopathy, complete left bundle branch block, anginal 
syndrome; and coronary artery disease.  

A May 1989 statement from D.A.G., M.D., reveals that although 
it was difficult to ascertain the nature of the veteran's 
heart disease during hospitalization, an EKG showed left 
bundle branch block.  It was noted that an echocardiogram 
showed a good ventricular function and it was unclear whether 
the veteran had symptoms of angina.

A dobutamine echocardiogram was conducted on April 3, 1996.  
It was noted that baseline blood pressure was 129/72 and 
baseline heart rate was 62; peak exercise blood pressure was 
181/85 and peak exercise heart rate was 143.  The hemodynamic 
response to exercise was considered normal; there were no 
arrhythmias; and it was concluded that the results were 
uninterpretable because of technical reasons.  Also noted was 
a baseline left bundle branch block with ST changes, widens 
complex with increasing dobutamine and drops ST further, 
which was not considered specific for ischemia.  

Records from W.H.M.C. reveal that the veteran was 
hospitalized on April 22, 1996 for cardiac catheterization.  
He was discharged the following day.

According to a June 1996 Memorandum from an attending VA 
physician at the April 1996 echocardiogram, who had also 
evaluated the veteran earlier in June 1996, the veteran had 
undergone a dobutamine echocardiogram on April 3, 1996, and 
subsequently underwent cardiac catheterization on April 23, 
1996, which showed dilated diffusely hypokinetic left 
ventricle with an estimated LVEF of about 40 percent and very 
minimal mitral regurgitation.  It was noted that the veteran 
had mild well-compensated NYHA Class II congestive heart 
failure, adequately controlled on low doses of diuretics 
(furosemide), nitrates, and an ACE inhibitor (lisinopril).  
There was no clinical evidence of overt heart failure.  The 
physician did not know of any causal relationship between a 
dobutamine echocardiogram and the veteran's current cardiac 
condition.  

A 2 D echocardiogram with Doppler and colorflow was conducted 
by B.P., M.D., in August 1996.  The final impression was no 
regional wall motion abnormalities demonstrated; no 
pericardial effusion seen; technical quality of study fair; 
ejection fraction 45 percent.

The veteran was hospitalized at a VA hospital in March 1997 
for syncopal episodes and chest pain.  It was reported that 
an echocardiogram showed a normal ejection fraction of 50-60 
percent with essentially normal wall motion.  An MUGA scan 
revealed some possible septal wall motion abnormality with a 
52 percent ejection fraction.  It was noted that, given these 
results and a normal catheterization, it was unlikely that 
the veteran had any congestive heart failure or significant 
cardiac problems.  

According to May 1997 records from T.K.D., M.D., a 
combination pacemaker and defibrillator was implanted without 
complication because of the veteran's inducible ventricular 
tachycardia and history of syncope and cardiomyopathy.  A 
July 1997 statement from T.K.D., M.D., reveals that, because 
of the veteran's history of syncope and inducible ventricular 
tachycardia, he was medically prohibited from driving.

The veteran was hospitalized at a VA hospital in July 1998 
for "fluctuating blood pressures."  The pertinent discharge 
diagnosis was hypertension, stable with no change in medical 
therapy.

The veteran testified at a personal hearing before the 
undersigned at the RO in April 1999 that although he had 
heart disease prior to the April 1996 echocardiogram, the 
echocardiogram caused heart failure because the doctors did 
not stop it in time.  The veteran's wife testified that the 
veteran looked "like a ghost" when he finished the 
echocardiogram in April 1996 because of loss of blood.  

The veteran also testified at a personal hearing before the 
undersigned at the Board in Washington, D.C., in June 2001, 
in support of his claim.  His testimony was consistent with 
his previous testimony.  

The veteran submitted copies of medical records at his June 
2001 hearing, with a waiver of RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2000).  The recently 
submitted medical records, which are mostly duplicative of 
evidence already on file; according to a May 1997 report from 
M. Hospital, T. Medical Center, an echocardiogram revealed a 
mildly enlarged chamber, mild left ventricular hypertrophy, 
and a mildly enlarged left atrium.

Received by VA in August 2001 was additional medical 
evidence, dated in April 1996 and April 1998, from W.H.M.C., 
including a cardiac film dated in April 1996.  This evidence, 
too, was accompanied by a waiver of RO consideration of the 
evidence.  As noted above, the veteran was hospitalized for 
cardiac catheterization on April 22, 1996 with complaints of 
recurrent chest pain, with associated shortness of breath on 
and off for the previous 5-6 weeks.  It was reported that a 
recent dobutamine two-dimensional echocardiogram revealed 
hypokinetic posterior wall which became worse post-dobutamine 
drip, hypokinetic anterior septum which improved, motion of 
the anterolateral wall, anterior and apical walls on 
dobutamine; ejection fraction improved to 50 percent.  The 
final impressions on catheterization were atherosclerotic 
heart disease, angina pectoris, mild coronary artery disease, 
moderate cardiomegaly with left ventricular systolic 
dysfunction, and moderate mitral regurgitation.  The hospital 
discharge diagnoses included congestive heart failure.  The 
medical reports also indicate that the veteran was 
hospitalized for one day in April 1998 for generalized 
weakness.  A chest X-ray revealed-age related findings and 
borderline heart size with clear lungs; a pacemaker was 
present.  An episode of hypertension was diagnosed.

Relevant Law and Regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000).  

The controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  The purpose of the amendment is, in effect, to nullify 
the United States Supreme Court's decision in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994) which held that no showing of negligence is necessary 
for recovery under section 1151.  The veteran's claim was 
filed in February 1997.  

Under the jurisprudence of the United States Court of Appeals 
for Veterans Claims (the Court), when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
The Board will accordingly use the pre-October 1, 1997 
version of section 1151, since it is obviously more favorable 
to the veteran in that negligence on the part of VA need not 
be established in order for him to prevail.  That is, as 
explained immediately below, the veteran would need only to 
show that he has additional disability which is the result of 
VA hospitalization, medical or surgical treatment.
 
In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 

However, the Supreme Court further held that not every 
"additional disability" was compensable. The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned. 

 	"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidents of 
a disease's or injury's natural progression, occurring after 
the date of treatment .... VA's action is not the cause of 
the disability in those situations."  Brown v. Gardner, 115 
S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability is 
compensable.

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the November 1998 Statement of the Case 
(SOC) that was issued during the pendency of the veteran's 
appeal, the veteran and his representative were provided 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim on appeal.  The SOC also 
notified the veteran of the pertinent law and regulations, as 
well as his due process rights.  He has been given ample 
opportunity to present evidence and argument in support of 
his appeal, including presenting his personal testimony at 
two hearings chaired by the undersigned.  As noted above, the 
veteran has submitted additional medical records, most 
recently in June 2001 and in August 2001.  There is no 
indication that there is any relevant evidence which 
currently exists and which has not been obtained.   

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

The veteran contends that VA treatment in April 1996 resulted 
in additional heart disability, including heart failure and 
leakage.  The Board has carefully reviewed the evidence of 
record in order to determine if any additional disability 
exists.  As discussed above, such additional disability is a 
preliminary requirement for consideration of benefits under 
38 U.S.C.A. § 1151.

The veteran does not dispute that the evidence shows that he 
had a heart disability prior to April 1996, including left 
bundle branch block.  Indeed, the purpose of the 
echocardiogram and other testing in April 1996 was to 
determine the extent of his heart disease.

It is uncontroverted that a dobutamine echocardiogram was 
conducted on April 3, 1996.  The veteran contends that he 
incurred additional disability due to that echocardiogram, in 
particular due to bleeding sustained during the procedure.   

The Board initially observes that the report of the procedure 
was unremarkable for any negative consequences.  
Specifically, the hemodynamic response to exercise was 
considered normal and there were no arrhythmias.  There was 
no report of bleeding, nor was there any indication in the 
report that the veteran experienced any physical difficulty 
during the procedure.  

There is other medical evidence which supports the 
proposition that there were no adverse consequences of the 
echocardiogram.  

When hospitalized later in April 1996 for cardiac 
catheterization, it was noted that the veteran had 
experienced recurrent chest pain with shortness of breath for 
the previous 5-6 weeks, which means that his complained of 
symptomatology began prior to the April 1996 echocardiogram.  
Moreover, cardiac catheterization found only mild coronary 
artery disease.   

In general, the medical evidence of record does not 
demonstrate any worsening of the veteran's heart condition 
associated with the April 1966 echocardiogram.
Significantly, one of the VA physicians who was present at 
the April 1996 echocardiogram did not find any subsequent 
clinical evidence of overt heart failure.  Moreover, the 
physician did not know of any causal relationship between a 
dobutamine echocardiogram and the veteran's current cardiac 
condition.  [The Board reads this comment to mean that the 
physician believed that there was no   
relationship between the April 1996 echocardiogram and the 
veteran's current cardiac condition, and of course not that 
the physician was stating that he was ignorant of the 
consequences of an echocardiogram.]

The only evidence supportive of the claim is the theory 
advanced by the veteran and his spouse to the effect that the 
echocardiogram caused heart failure, an enlarged heart and 
bleeding (seepage).  The medical records do not indicate that 
any of those claimed adverse outcomes of the echocardiogram 
actually occurred.  It is now well-established that lay 
persons such as the veteran and his spouse are not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 492, 494 (1992).  Although the veteran 
and his wife are competent to testify as to such matters as 
to how he felt and how he looked, they cannot provide 
competent evidence concerning medical matters, such as 
causality. 

The Board has no reason whatsoever to doubt that the veteran 
sincerely believes that his heart condition has worsened due 
to VA medical treatment.  However, the medical reports, which 
have been discussed by the Board above, do not document 
problems in connection with the VA echocardiogram.  Nor is 
there any clinical evidence of an increase in pathology which 
is related to the echocardiogram.  Significantly, the only 
medical opinion of record discounts any relationship between 
the echocardiogram and any claimed heart problems.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
heart disability is not warranted.


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for heart disability due to VA treatment 
is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

